Citation Nr: 0204397	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  97-16 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for left arm neuropathy 
due to catheterization performed in November 1997 in 
conjunction with service-connected hypertrophic 
cardiomyopathy.  

2.  Entitlement to an evaluation in excess of 60 percent for 
hypertrophic cardiomyopathy.  

3.  Entitlement to an evaluation in excess of 10 percent for 
status post right brachial artery repair to include scar with 
ulnar nerve neuropathy.

4.  Entitlement to an evaluation in excess of 40 percent for 
postoperative lumbar disc disease neuropathy prior to July 5, 
2000.

5.  Entitlement to an evaluation in excess of 60 percent for 
postoperative lumbar disc disease neuropathy, subsequent to 
July 5, 2000.



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that the veteran has claimed service 
connection for left ulnar neuropathy as a result of a 
surgical procedure performed for his service-connected  
hypertrophic cardiomyopathy.  As the issue of entitlement to 
compensation under 38 U.S.C. § 1151 is not properly before 
the Board, the more liberal standard set forth in 38 C.F.R. 
§ 3.310 will be addressed in this decision.



FINDINGS OF FACT

1.  Disability due to left ulnar neuropathy is not related to 
hypertrophic cardiomyopathy. 

2.  The veteran has not been shown to have had a coronary 
occlusion or thrombosis during the course of his appeal nor 
has congestive heart failure been found.  

3.  There have been no objective findings of angina on 
moderate exertion and the veteran has not been shown to be 
precluded from more than sedentary employment solely as a 
result of his service-connected hypertrophic cardiomyopathy.  

4.  Recent VA examination demonstrated the veteran could do 
13 METs of activity.

5.  Infrequent tachycardia has been demonstrated since 
January 11, 1997.  

6.  Neurological symptoms and little intermittent relief as a 
result of the service-connected low back disorder were 
objectively demonstrated as of August 4, 1998.  

7.  The veteran has not been shown to have ankylosis of the 
lumbar spine or complete paralysis of the sciatic nerve.

8.  Status post right brachial artery repair to include scar 
with right ulnar nerve neuropathy is productive of some 
decreased sensation.  The scar related to this repair has not 
been reported to be tender or painful or poorly nourished.



CONCLUSIONS OF LAW

1.  Left ulnar neuropathy is not proximately due to or the 
result of a service-connected disease or injury nor is the 
veteran's left ulnar neuropathy aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310 (2001).

2.  The criteria for an evaluation in excess of 60 percent 
for hypertrophic cardiomyopathy have not been met.  38  
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7099-7005 (as in effect prior to January 12, 1998), as 
amended by 38 C.F.R. § 4.104, Diagnostic Code 7020 (effective 
January 12, 1998).

3.  The criteria for a 10 percent evaluation for tachycardia 
have been met since January 11, 1997.  38  U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7010-7013 (as 
in effect prior to January 12, 1998).

4.  The criteria for an evaluation in excess of 10 percent 
for tachycardia have not been met at any time.  38  U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7010-
7013 (as in effect prior to January 12, 1998); as amended by 
38 C.F.R. § 4.104, Diagnostic Code 7020 (effective January 
12, 1998).

5.  The criteria for an evaluation in excess of 40 percent 
for postoperative lumbar disc disease neuropathy prior to 
August 4, 1998, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.40, 4.45, 
Diagnostic Code 5293 (2001).

6.  The criteria for a 60 percent evaluation for 
postoperative lumbar disc disease neuropathy as of August 4, 
1998, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, Diagnostic Code 5293 
(2001).

7.  The criteria for an evaluation in excess of 60 percent 
for postoperative lumbar disc disease neuropathy from August 
4, 1998, to February 9, 2001, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45 
Diagnostic Code 5293 (2001).

8.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for status post right brachial artery 
repair to include scar with ulnar nerve neuropathy, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7  Diagnostic Codes 7803, 7804, 7805, 
8516 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decisions, the 
SOC, and the SSOCs informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
several VA examinations during the course of his appeal.  
Moreover, he appeared at a hearing before a hearing officer 
at the RO in October 1997.  He did not report for a hearing 
scheduled at the Board.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

Service connection is also warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2001).  The term 
disability as used in § 1110 refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

Service connection is currently in effect for hypertrophic 
cardiomyopathy.  

In a June 1998 statement, the veteran indicated that he had 
had a catheterization performed at Walter Reed Army Hospital 
in November 1997 to evaluate frequent episodes of PVST.  He 
noted that several weeks following this procedure, he began 
to experience weakness and numbness in his left hand.  He 
stated that he notified his attending physician about this 
and that he was given a neurological evaluation.  

The veteran indicated that at the time of the consultation he 
was experiencing only limited numbness on a daily basis which 
seemed to dissipate within hours.  He reported that he now 
had constant numbness in his pinky, ring finger, and palm.  
The veteran stated that he had told his physician of the 
change in status.  He noted that due to the numbness it was 
difficult performing tasks involving the hands.  

Treatment records obtained in conjunction with this claim 
demonstrate that an electrophysiologic study and 
radiofrequency ablation was performed at Walter Reed in 
November 1997.  In the summary portion of the report, it was 
noted that there had been a successful radiofrequency 
ablation of a left lateral accessory pathway via the trans-
septal approach.  There were no reports or findings of 
problems with the left arm.  

EMG/NCV testing done in March 1998 revealed that the ulnar 
sensory potential on the left was normal.  The ulnar motor 
study was also reported as normal.  The examiner indicated 
that there were no findings of ulnar neuropathy on the left.  

At the time of a July 1998 VA examination, the veteran 
reported that following the November 1997 catherterization, 
he felt numbness in the 4th and 5th fingers.  He noted that he 
had numbness halfway up his arm on occasion.  He indicated 
that it was related to change in positions.  Examination of 
the extremities revealed no weakness, atrophy, or 
fasciculation.  A diagnosis of intermittent neuropathies, 
left greater than right, was rendered at that time.  

At the time of a July 2000 VA examination, the veteran again 
reported having numbness in his ring and little finger of the 
left hand following the November 1997 catheterization 
procedure.  

Examination revealed 5/5 strength in the extremities.  There 
was no atrophy.  Sensory findings included a two-point 
discrimination which revealed normal sensation in the upper 
extremities.  There was a positive Tinel's sign over both 
elbows.  A diagnosis of ulnar nerve neuropathy, left, more 
recent, was rendered.  The examiner noted that it was 
difficult for him to ascertain how this could be related to 
the cardiac catheterization because it occurred a week later 
and would not be expected from this procedure.  

Service connection is not warranted for a left arm neuropathy 
due to catheterization performed in conjunction with his 
service-connected hypertrophic cardiomyopathy.  

As to the veteran's beliefs that his left arm neuropathy is 
related to the November 1997 procedure, the Board notes that 
he is competent to report symptoms he experienced; however, 
he is not qualified to render an opinion as to etiology of 
this disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The record is devoid of any medical opinion that the 
veteran's left arm neuropathy is due to the procedure.  
Moreover, the July 2000 VA examiner specifically indicated 
that it was difficult for him to ascertain how this could be 
related to the cardiac catheterization because it occurred a 
week later and would not be expected from this procedure.  
The Board finds this opinion more probative with regard to 
the issue of relationship.  Furthermore, there is no 
competent evidence of an increase in disability associated 
with a service-connected disease or injury.

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current left ulnar neuropathy is 
not related to the November 1997 catheterization performed in 
conjunction with the veteran's service-connected hypertrophic 
cardiomyopathy.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  

Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 216 F.3d 1363 (2000), the Court found that 38 U.S.C.A. 
§ 5110 and its implementing regulations did not require that 
the final rating be effective the date of the claim.  Rather, 
the law must be taken at its plain meaning and the plain 
meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Hypertrophic Cardiomyopathy

Hypertrophic cardiomyopathy is currently rated as 60 percent 
disabling pursuant to Diagnostic Code 7020 which provides the 
rating criteria for cardiomyopathy.

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id. 

The record establishes that the veteran was initially rated 
by analogy to arteriosclerotic heart disease, DC 7099-7005.  
Thereafter, the rating was amended to include cardiomyopathy.  
However, the revised rating for 7005 and 7020 are identical.  
Thus, neither Diagnostic Code is more favorable.  

During the pendency of this appeal, the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7005, concerning the 
evaluation of cardiovascular disabilities, were revised, 
effective January 12, 1998.  The Schedule now includes new 
rating criteria for rating disabilities of the heart.  See 62 
Fed. Reg. 65207-65224 (1997).  Review of the record reveals 
that the veteran had filed his original claim for 
compensation in July 1995 and that the claim has been pending 
since that time.  

Under the former provisions of Diagnostic Code 7005, 
pertaining to arteriosclerotic heart disease, a 100 percent 
disability evaluation was assigned during and for six months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc., and a 100 percent 
disability evaluation was also assigned after six months, 
with chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded.  A 60 percent evaluation is assigned for 
arteriosclerotic heart disease following typical history of 
acute coronary occlusion or thrombosis as above, or with 
history of substantiated repeated anginal attacks, where more 
than light manual labor is not feasible.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997) (effective prior to January 12, 
1998).

Under the revised provisions of Diagnostic Code 7005, 
documented coronary artery disease resulting in:  Chronic 
congestive heart failure, or; workload of three METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent is rated as 100 percent disabling.  A 60 
percent rating is assigned when there is more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than three METs but not greater than 
five METs results in dyspnea, fatigue, angina, dizziness or 
syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2001).

When cardiomyopathy is manifested by chronic congestive heart 
failure, or a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent, a 100 percent rating is assigned.  When 
there has been more than one episode of acute congestive 
heart failure in the past year, or a workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a 60 percent rating is assigned. If a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, a 30 percent is 
assigned.  38 C.F.R. § 4.104, Diagnostic Code 7020 (effective 
January 12, 1998).

A MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, a medical examiner's estimation 
of the level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2.

In July 1995, the veteran requested service connection for a 
heart condition.  

At the time of an October 1995 VA examination, the veteran 
reported that he had had shortness of breath upon exertion in 
1985.  He was diagnosed with hypertrophic cardiomyopathy at 
that time.  The veteran reported that he was usually 
asymptomatic and that he performed exercise on a daily basis.  
He noted that he was able to climb one flight of stairs or 
more without symptoms and that he could walk up to one mile 
slowly or shorter distances more rapidly.  He had no other 
complaints.  

Examination revealed that auscultation of the heart showed a 
regular rate and rhythm at approximately 80.  There was an 
early systolic murmur of medium intensity which was heard at 
the apex with minor radiation to the aortic focus.  There 
were no other abnormal sounds.  The heart was not 
significantly enlarged by auscultation or percussion.  Blood 
pressure sitting was 116/70.  There was no peripheral edema 
or cyanosis.  Chest expansion was normal and symmetric.  The 
lungs were clear to auscultation and percussion.  There was 
no dyspnea.  A diagnosis of idiopathic hypertrophic 
cardiomyopathy, with symptoms stable since 1985, New York 
Heart Association Classification, Class II, Class B, was 
rendered.  

In a November 1995 rating determination, the RO assigned a 30 
percent disability evaluation for idiopathic hypertrophic 
cardiomyopathy.  

An echocardiogram performed in February 1997 revealed a 
tricuspid aortic valve with normal mobility.  Mitral valve 
morphology and motion were normal.  Left atrial dimensions 
were mildly enlarged.  Left ventricular diastolic and 
systolic cavity dimensions were normal.  Left ventricular 
septal dimensions were asymmetrically enlarged with regard to 
the free wall dimensions.  Left ventricular ejection fraction 
was 60 percent and all left ventricular wall segments moved 
normally.  Right ventricular cavity size and contractility 
were also normal.  There was no pericardial effusion.  It was 
the examiner's conclusion that the veteran had asymmetric 
septal hypertrophy.  

At the time of his October 1997 hearing, the veteran reported 
that he had been treated fort heart problems on numerous 
occasions.  He indicated that he had fainted on one occasion.  
He reported that he had never been told that he had 
congestive heart failure.  The veteran testified that he had 
shortness of breath after walking through a parking lot or 
coming up a set of stairs.  He indicated that he did moderate 
toning exercise.  He also noted that he would do the stair 
climber for only a few minutes.  He stated that he did not do 
any lifting or carrying.  He reported that he could probably 
walk on a straight track for about a half-mile.  He also 
indicated that he could probably walk a flight of steps 
before becoming winded.  

In an October 1997 rating determination, the RO increased the 
veteran's disability evaluation from 30 to 60 percent, 
effective the date of his initial application.  

Outpatient treatment records obtained subsequent to the 
rating determination reveal that the veteran was hospitalized 
on January 11, 1997, for tachycardia.  He denied shortness of 
breath, chest pain, syncope, or near syncope.  He was 
discharged the same day.  A diagnosis of supraventricular 
tachycardia was rendered.  

In July 1998, the veteran underwent a VA examination.  At the 
time of the examination, the veteran stated that he was able 
to walk a half a mile on a level surface and climb a flight 
of stairs without symptoms.  He denied any other history of 
chest pain or cardiovascular symptoms.  He noted that his 
exercise capacity had remained unchanged since 1985.  

Examination revealed auscultation of the heart with a regular 
rhythm at approximately 80, without abnormal sounds.  The 
heart did not appear to be significantly enlarged to 
palpation, percussion, or auscultation, but the apex beat was 
somewhat dull but not displaced.  There was no palpable 
fremitus on the chest.  Blood pressure was 110/68.  There 
were no neck bruits and no peripheral edema or cyanosis.  
There were also no significant varicosities.  Chest expansion 
was normal and symmetrical.  The lungs were clear to 
percussion and auscultation.  There was no dyspnea.  A 
diagnosis of hypertrophic cardiomyopathy of undetermined 
cause, with symptoms stable since 1985, was rendered.  The 
examiner noted that the veteran remained minimally 
symptomatic and remained asymptomatic at rest.  New York 
Heart Classification Class I-II was reported.  

At the time of a November 1999 VA examination, the veteran 
reported that he had been having increasing shortness of 
breath, fatigability, sweating, and less exercise tolerance.  
He had chest pressure on exertion and admitted to feeling 
dizzy when getting up or walking.  The examiner noted that 
the veteran had been hospitalized about two weeks ago at the 
Perry Point VA hospital and that an electrocardiogram 
performed on November 17th showed left ventricular 
hypertrophy and lateral ischemic changes.  He further 
observed that an electrocardiogram performed the following 
day had shown sinus bradycardia with occasional PVCs and left 
atrial enlargement, premature ventricular complexes.  

Examination revealed blood pressure of 100/75.  There was no 
JVD.  The lungs were clear to auscultation.  As for the 
heart, S1 ands S2 were normal, with no S3 or S4 gallops.  The 
legs had no pedal edema.  

At the time of a February 2000 VA examination, the veteran 
was noted to be having a stress test performed in March 2000.  
The examiner indicated that the veteran was currently 
unemployed because he was not able to walk more than one half 
block due to shortness of breath and a burning sensation in 
the chest, associated with dizziness and fatigue.  

A follow-up report noted that the veteran's ejection fracture 
was either normal or above normal.  It was further observed 
that the veteran had had a myocardial perfusion scan done in 
June 1996, which showed 15 METs.  The examiner also noted 
that an echocardiogram performed in November 1999 had 
revealed an ejection fraction of 65 percent and that an 
electrophysiologic study done in November 1997 had shown 
orthodromic atrial ventricular reciprocating tachycardia.  

In March 2000, the veteran underwent a stress test.  The 
results revealed that the left ventricular cavity was upper 
normal in size but did not increase with stress.  There was a 
moderate sized moderately fixed inferoapical defect 
consistent with scar.  There was a mild fixed apical defect, 
also consistent with a scar.  There were also mild areas of 
reversibility involving the apex and inferior walls, 
consistent with ischemia in the LD and RCA distributions, 
respectively.  

The stress test was performed with exercise according to 
Bruce protocol.  The veteran exercised for 15 minutes, 
achieving 13 METs and 72 percent of MPHR.  

At the time of a July 2000 VA examination, the veteran was 
diagnosed as having hypertrophic cardiomyopathy.  

A chest x-ray performed in December 2000 revealed that the 
cardiac size and contour were within normal limits.  There 
was no evidence of pneumonia, pleural effusion, or pulmonary 
edema.  

The preponderance of the evidence is against the claim for an 
evaluation in excess of 60 percent for the veteran's 
hypertrophic cardiomyopathy for the time periods prior and 
subsequent to January 12, 1998.

As to the period before January 12, 1998, the Board notes 
that there is no evidence that the veteran suffered a 
coronary occlusion or thrombosis during the course of the 
appeal.  There has also been no diagnosis of congestive heart 
failure at any time.  The results of the various VA 
examinations performed during the period in question also 
reveal no evidence or findings of angina.  At the time of 
October 1995 VA examination, the veteran indicated that he 
could walk up to one mile and climb one flight of stairs or 
more without any symptoms.  There was also no dyspnea found 
on examination and the lungs were clear to auscultation and 
percussion.  The veteran also reported that he was able to do 
moderate toning exercises and use the stairclimber for a few 
minutes before becoming short of breath.  There was also no 
evidence presented during this time period which demonstrated 
that the veteran was precluded from more than sedentary 
employment.  The veteran attributed many of his difficulties 
including lifting, standing, or sitting, to his service-
connected lumbar spine disorder.  The record also did not 
contain objective medical evidence demonstrating that the 
veteran was precluded from performing more than sedentary 
employment.  

As such, a 100 percent evaluation, the next highest 
evaluation under 7005 is not warranted for the time period 
from July 1, 1995, to January 12, 1998.  

An increased evaluation is also not warranted subsequent to 
January 12, 1998.  

As previously noted, he was not shown to have had coronary 
occlusion or thrombosis throughout the entire appeal period.  
There have also been no findings of congestive heart failure.  
At the time of his July 19998 VA examination, the veteran 
reported that he was able to walk a half mile on a level 
surface and climb a flight of stairs without problems.  He 
denied any history of chest pain or any other cardiovascular 
symptoms.  The lungs were clear to auscultation and 
percussion and there was no dyspnea.  

While the Board notes that the veteran reported having 
increasing shortness of breath, fatigability, sweating, and 
less exercise tolerance, at the time of his November 1999 VA 
examination, and was noted to not be able to walk more than 
one half block because of shortness of breath and a burning 
sensation in his chest at the time of a February 2000 VA 
examination, the veteran exercised for 15 minutes achieving 
13 METs, at the time of his March 2000 stress test.  There 
have been no objective medical findings that the veteran has 
angina on moderate exertion.  There has also been no 
demonstration that the veteran is precluded from performing 
more than sedentary employment.  

An increased evaluation is also not warranted under 
Diagnostic Code 7020.  As noted above, the March 2000 stress 
thallium test revealed that the veteran could exercise to 13 
METs.  Moreover, the November 1999 echocardiogram 
demonstrated that the veteran had an estimated ejection 
fraction of 55 percent.  

The veteran's representative has raised the issue of a 
separate evaluation being warranted under Diagnostic code 
7010.  He bases his assertion on Diagnostic Code 7010 being 
added to the rating sheet in September 1998 as part of the 
assigned 60 percent disability evaluation.  The 
representative has argued that assigning a separate 
disability evaluation under DC 7010 would not constitute 
pyramiding.  The Board agrees with his assertions.  

As noted above, the regulations pertaining to the evaluation 
of cardiovascular disorders were changed, effective January 
12, 1998.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7017; 
62 Fed. Reg. 65207-65244 (1997).  Former Diagnostic Code 7010 
concerns paroxysmal atrial flutter and directs that the 
disability be evaluated under Diagnostic Code 7013 as 
paroxysmal tachycardia.  38 C.F.R. § 4.104, Diagnostic Code 
7010 (1997).  Diagnostic Code 7013 assigned an evaluation of 
10 percent for a disability involving infrequent attacks and 
a maximum evaluation of 30 percent for a disability that is 
severe and accompanied by frequent attacks.  38 C.F.R. 
§ 4.104, Diagnostic Code 7013 (in effect prior to January 12, 
1998).

Effective January 12, 1998, under the revised regulations, 
Diagnostic Code 7010, that concerns supraventricular 
arrhythmias, provides that paroxysmal atrial fibrillation or 
other supraventricular tachycardia with more than four 
episodes per year, documented by electrocardiogram (ECG or 
EKG) or Holter monitor, warrants a 30 percent evaluation.  
Permanent atrial fibrillation (lone atrial fibrillation), or; 
one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia, 
documented by ECG or Holter monitor, warrants a 10 percent 
evaluation. 38 C.F.R. § 4.104, Diagnostic Code 7010 (2001).

An echocardiogram performed in December 1995 was essentially 
unremarkable.  A June 1996 stress test revealed no evidence 
of tachycardia.  

At the time of a January 11, 1997, VA emergency room visit, 
an EKG revealed an atrial flutter.  A discharge diagnosis of 
supraventricular tachycardia was rendered at that time.  The 
veteran was also thought to have atrial fibrillation at the 
time of a February 1997 echocardiogram.  Following the 
echocardiogram, it was the examiner's impression that the 
veteran had asymmetric septal hypertrophy.  At the time of a 
September 1997 Harford Hospital emergency room visit, the 
veteran was noted to be complaining of a rapid heart rate 
which had started in the afternoon.  A diagnosis of 
supraventricular tachycardia was rendered at that time.  The 
veteran was again taken to Harford Hospital in October 1997 
with complaints of tachycardia.  A diagnosis of PSV with 
abnormal cardiac syncope was rendered.  The following day, 
the veteran was admitted to the Perry Point VAMC with 
complaints of palpitations and substernal chest heaviness.  A 
echocardiogram performed at Walter Reed in November 1997 
revealed orthodromic atrioventricular reciprocating 
tachycardia.  

At the time of the veteran's November 1999 VA examination, 
the examiner noted that an electrocardiogram performed at 
Perry Point VAMC a week earlier had revealed two runs of wide 
complex tachycardia.  Documentation received from the Perry 
Point VAMC confirms that a diagnosis of supraventricular 
tachycardia was rendered at the time of a November 17, 1999, 
hospitalization.  

The evidence demonstrates that the veteran met the criteria 
for a 10 percent evaluation under the old diagnostic code 
beginning on January 11, 1997.  Prior to this time, there 
were no diagnoses of tachycardia revealed by way of medical 
treatment records or diagnostic tests, as evidenced by the 
results recorded during December 1995 and June 1996 testing.  
During 1997, the veteran was diagnosed as having tachycardia 
on several occasions.  Thus, a 10 percent evaluation is 
warranted under the old criteria from January 11, 1997.  A 30 
percent evaluation is not warranted under the old rating 
criteria prior to January 12, 1998, as the veteran's 
disability was not shown to be severe or accompanied by 
frequent attacks for this time period.  

A 30 percent disability evaluation is not warranted 
subsequent to January 12, 1998.  While the veteran 
experienced several episodes of tachycardia in 1997, the 
reports or findings of tachycardia in the subsequent years 
have become less frequent, averaging no more than two times 
per year.  Thus, neither severe symptoms accompanied by 
frequent attacks as is required under the old rating 
criteria, nor more than four episodes of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by electrocardiogram (ECG or EKG) or Holter monitor, have 
been demonstrated.  Thus, there is no doubt to be resolved.  


Lumbar Disc Disease

The Board observes that the RO accorded the veteran a form of 
a staged rating with regard to lumbar disc disease.  We agree 
with the concept of staged ratings for the case at hand but 
select different dates than those assigned by the RO. 

A 40 percent disability evaluation is assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation is assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (2000).

A review of the record demonstrates that the veteran 
requested service connection for a low back disorder in July 
1995.  At the time of an October 1995 VA examination, the 
veteran reported that he hurt his back while lifting 
artillery.  The veteran indicated that he was not working as 
he could not meet the physical requirements.  

Physical examination of the back revealed a 4 centimeter long 
scar in the lumbar area which was not tender to touch.  The 
veteran did not complain when bending forward to 90 degrees 
or when hyperextending to 30 degrees.  Lateral motion was to 
30 degrees on each side while rotation was to 60 degrees on 
each side.  The back showed a normal lumbar lordosis.  There 
was no scoliosis.  Examination of the lower extremities 
revealed negative straight leg raising.  The deep tendon 
reflexes were normal.  Sensation was intact in the lower 
extremities, though the veteran did complain of a numb 
feeling to the left of the 4 centimeter scar.  There was no 
radiation of this feeling into a more distal area.  A 
diagnosis of status post laminectomy L4-5 and diskectomy was 
rendered.  

In a November 1995 rating determination, the RO granted 
service connection for status post laminectomy and diskectomy 
and assigned a 10 percent disability evaluation effective 
July 1, 1995.  

At his October 1997 hearing, the veteran reported that his 
back pain would radiate into his buttock area and down his 
leg.  The veteran also noted having muscle spasms.  He 
testified that the spasms would occur several times per week.  
He noted that he could not lift more than 15 pounds.  

In an October 1997 rating determination, the RO increased the 
veteran's disability for his low back disorder from 10 to 40 
percent effective July 1, 1995.  

At the time of a July 1998 VA examination, the veteran's 
extremities revealed no weakness, atrophy, or fasciculation.  
The deep tendon reflexes were 2+ and equal.  The toes went 
down, bilaterally, to plantar stimulation.  Sensation was 
normal throughout.  Straight leg raising was negative to 90 
degrees in the sitting position, bilaterally.  A diagnosis of 
lumbar disc disease, status post surgery, was rendered.  

At the time of an August 4, 1998, outpatient visit, the 
veteran reported that he was gardening on July 31, 1998, and 
after lying down, felt increased pain in the right lower 
spine radiating down to his right buttock and to his toes.  
He also reported experiencing numbness in his right toes.  

An October 1998 MRI of the lumbar spine revealed enhancing 
scar tissue with the right lateral recess of the spinal canal 
causing compression of the right L5 nerve root and extending 
into the right L4-5 neural foramen.  There was a very small 
right paracentral posterior disc herniation associated with 
the scar tissue.  

At the time of a November 1999 VA examination, the veteran 
reported that since 1997 he had been experiencing more 
frequent periods of disabling pain and discomfort, which 
caused him to have to lay on the floor.  He indicated that 
this would last for several days.  He noted that because of 
this he could not hold a job.  He reported that he had to get 
up and walk around even when using a computer.  The veteran 
stated that he stayed home and took care of his kids and 
prepared his meals while his wife ran a grocery store.  He 
reported having numbness down the right lateral leg on the 
lateral side all the way to the toes.  

Physical examination revealed that the veteran could flex to 
75 degrees and extend backwards to 15 degrees.  There was a 
2.5 inch mid-line scar over the lower lumbar area.  There was 
tenderness in the sacroiliac area on palpation.  Lateral 
rotation was to 25 degrees in each direction.  Lateral 
deviation was to 15 degrees in each direction.  Deep tendon 
reflexes were equal but reduced.  Straight leg raising test 
was negative.  Paresthesias was noted on the lateral aspect 
of the right lower leg down to the foot.  A diagnosis of 
degenerative disc disease was rendered at that time.  

At the time of a July 2000 VA examination, the veteran 
reported that he had pain in his back going into his left 
buttock.  He noted that the pain was accompanied by numbness 
in his posterior thigh, lateral foot, and heel.  

Physical examination revealed 5/5 strength in the 
extremities.  There was no atrophy.  Reflexes were 2+ 
throughout, except for absent left ankle jerk.  The toes went 
down to plantar stimulation.  There was hyperesthesia on the 
left thigh and coming down the strip laterally to include his 
4th and 5th toes and heel in the left foot.  A diagnosis of 
lumbar disc disease with L5-S1 radiculopathy was rendered.  
An EMG performed in August 2000 revealed a mildly abnormal 
distribution in the L5, S1 area.  There were findings of 
possible chronic denervation in the gastrocnemius muscle.  

At the time of an October 2000 outpatient visit, the veteran 
was found to have a numbing sensation and weakness when 
attempting to stand on his toes.  Physical examination 
revealed negative straight leg raising.  There were no focal 
lesions.  Reflexes were two plus for the right patellar and 
Achilles, 2+ for the left patellar, and 0 for the Achilles.  
Motor strength was 5/5 with the exception that the veteran 
was unable to stand up on his tip toes on the left.  
Sensation was decreased to light touch in the left S1 area.  
An MRI revealed evidence of L5-S1 left paramedian disc 
herniation compression on the left S1 nerve root and mild 
deformity of the thecal sac.  It was the examiner's 
assessment that the veteran had left S1 radiculopathy.  

In February 2001, the veteran underwent a L5, S1 
microdiscectomy.  

In an April 2001 rating determination, the RO increased the 
veteran's disability for his lumbar disc disease from 40 to 
60 percent effective July 5, 2000, and assigned a temporary 
total disability evaluation.  The RO also reclassified the 
DCs as 5010-5293.  

In this case although the veteran may be evaluated in the 
alternative under any of Diagnostic Codes 5010, 5292, or 
5293, in conjunction with 38 C.F.R. §§ 4.40, 4.45, 4.59, he 
may not be evaluated separately under more than one of those 
diagnostic codes, as such would violate the rule against 
pyramiding, constituting evaluation of an identical 
manifestation (loss of motion with pain) under different 
diagnoses.

The evidence demonstrates that the criteria for an evaluation 
in excess of 40 percent for the veteran's lumbar disc disease 
prior to August 4, 1998, have not been met.  

At the time of the October 1995 VA  examination, the veteran 
did not complain when bending forward to 90 degrees or when 
hyperextending to 30 degrees.  Lateral motion was to 30 
degrees on each side while rotation was to 60 degrees on each 
side.  The back showed normal lumbar lordosis and there was 
no scoliosis.  Examination of the lower extremities revealed 
negative straight leg raising and the deep tendon reflexes 
were normal.  Sensation was also intact in the lower 
extremities.  

Moreover, at the time of a July 1998 VA examination, the 
veteran's extremities revealed no weakness, atrophy, or 
fasciculation.  The deep tendon reflexes were 2+ and equal 
and the toes went down, bilaterally, to plantar stimulation.  
Sensation was normal throughout.  Straight leg raising was 
negative to 90 degrees in the sitting position, bilaterally.  
Even when we consider the functional impairment, an 
evaluation in excess of 40 percent was not warranted.  
38 C.F.R. § 4.40, 4.45 (2001).  The 40 percent evaluation was 
consistent with the maximum assignable for limitation of 
motion.  38 C.F.R. Part 4, diagnostic Code 5292.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Similarly, functional 
impairment consistent with a pronounced disc disease was not 
manifest prior to August 1998.  The veteran had a good range 
of motion, his neurologic status was not significantly 
compromised and there was evidence that the veteran 
experienced periods of relief.

However, the Board determines that findings compatible with a 
pronounced syndrome were manifest prior to the date 
established by the RO.  The veteran's first complaints of 
numbness in his toes were documented in the August 4, 1998, 
outpatient treatment record.  Subsequent treatment records 
and examinations also revealed neurological involvement.  As 
such, a 60 percent evaluation is warranted beginning on 
August 4, 1998.

As the veteran has been assigned a 60 percent disability 
evaluation, he has attained the highest possible schedular 
evaluation under Diagnostic Codes 5293.  An increased 
evaluation under Diagnostic Code 5286 is not warranted as 
ankylosis of the lumbar spine has not been shown to be 
present.  An increased evaluation under Diagnostic Code 8520 
is also not warranted as complete paralysis of the sciatic 
nerve has not been demonstrated.  Therefore, there is no 
doubt to be resolved.  


Post Brachial Artery Repair With Ulnar Nerve Neuropathy

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the major or minor upper 
extremity.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis of the ulnar nerve of the minor upper 
extremity. A 30 percent evaluation is warranted for moderate 
incomplete paralysis of the ulnar nerve of the major upper 
extremity.  38 C.F.R. § 4.124a, Codes 8516, 8616, 8716.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.

For superficial and poorly nourished scars with repeated 
ulceration, a 10 percent evaluation is provided under 
38 C.F.R. § 4.118, Diagnostic Code 7803.  For superficial 
scars that are tender and painful on objective demonstration, 
a 10 percent evaluation is warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars are rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2001).

At the time of his October 1997 hearing, the veteran 
testified that several procedures were used during a 
catheterization procedure in order to stabilize his heart.  
The veteran noted that a cut down procedure was performed on 
his right arm.  He stated that the doctor was coming in every 
15 minutes to check the color of his arm.  He noted that the 
doctor had to go in and remove a clot from his arm.  He 
reported that following the surgery, he had tingling in his 
arm.  The veteran indicated that if he fell asleep on his arm 
at night he would wake up with a pins and needles sensation 
in it.  The hearing officer noted that the veteran had around 
a 3 centimeter scar in the bend of his right elbow which 
spread out distally towards thew wrist.  The veteran also 
reported having tingling in the arm whenever it was bent.  He 
noted having movement of all fingers but stated that his grip 
was somewhat reduced.  

In March 1998, the veteran underwent EMG/NCV testing at 
Walter Reed Army Medical Center.  The examiner found that 
this was an abnormal electrodiagnostic study.  The findings 
suggested ulnar neuropathy localized to across the elbow 
segment on the right.  The ulnar sensory response 
notwithstanding, the constellation of the conduction velocity 
decline across the elbow with a voltage conduction drop, a 
2.7 msec latency asymmetry of the ulnar F response on 
comparison with the ipsilateral median F latency, and the 
remote suggestion of a denervation injury in the past 
affecting distal ulnar innervated hand intrinsics, would 
support a tardy ulnar neuropathy/cubital tunnel ulnar 
neuropathy localized to the right elbow.  The examiner 
further noted that the dense right medial cutaneous surface 
numbness dated to an antecubital manipulation that predated 
the bilateral onset of the ulnar neuropathy after laying on 
the cath table in a patient who tended to sleep on his back.  

At the time of a July 1998 VA examination, the veteran 
reported having difficulty using his hands.  Physical 
examination of the extremities revealed no weakness, atrophy, 
or fasciculation.  The deep tendon reflexes were 2+ and 
equal.  Sensation was normal throughout.  There was a 
positive Tinel's sign over the right elbow.  A diagnosis of 
intermittent ulnar neuropathy was rendered.  

In a September 1998 rating decision, the RO granted service 
connection for status post brachial artery repair to include 
scar and right ulnar neuropathy and assigned a noncompensable 
disability evaluation.  

At the time of a July 2000 VA examination, the veteran 
reported having trouble with numbness of the fourth and fifth 
fingers.  He also noted having trouble using his hand for 
repetitive actions.  Physical examination revealed that 
sensory testing showed a two point discrimination which 
indicated a normal sensation in the upper extremities.  The 
veteran had a positive Tinel's sign over both elbows.  A 
diagnosis of ulnar nerve neuropathy, right, was rendered.  

At the time of a January 2001 visit, the veteran's strength 
was noted to be 5/5 for the deltoids, biceps, triceps, and 
grip.  Strength for wrist extension and flexion and finger 
abduction and adduction was also noted to be 5/5.  Reflexes 
for the biceps, triceps, and brachioradialis were 2+, 
bilaterally.  

In an April 2001 rating determination, the RO increased the 
veteran's disability evaluation for his brachial artery 
repair from noncompensable to ten percent disabling and 
assigned an effective date of July 1, 1995.  

The evidence demonstrates that an evaluation in excess of 10 
percent is not warranted for any time period from July 1, 
1995.  The disability has not significantly changed and a 
uniform evaluation is warranted.  At the time of the March 
1998 EMG testing, the veteran was noted to have ulnar 
neuropathy localized to across the elbow segment on the 
right.  Moreover, while the veteran reported having 
difficulty with his hands at the time of his July 1998 VA 
examination, physical examination of the extremities revealed 
no weakness, atrophy, or fasciculation.  The deep tendon 
reflexes were 2+ and equal and sensation was normal 
throughout.  

While the veteran was noted to have a positive Tinel's sign 
at the time of a July 2000 VA examination, sensory testing 
showed a two point discrimination which indicated a normal 
sensation in the upper extremities.  Furthermore, at the time 
of the veteran's January 2001 visit, strength in the upper 
extremities was noted to be 5/5 for the deltoids, biceps, 
triceps, grip, wrist extension and flexion, and finger 
abduction and adduction.  Reflexes for the biceps, triceps, 
and brachioradialis were reported as 2+, bilaterally.  

The primary symptom of this disability appears to be some 
decreased sensation.  Accordingly, the Board finds that 
overall, the evidence does not show that the veteran's 
disability is manifested by symptomatology that approximates, 
or more nearly approximates, the criteria for an evaluation 
in excess of 10 percent under DC 8516.

The Board further notes that there have been no objective 
findings that the scar related to this repair is painful or 
tender or that it has repeated ulceration or that it is 
poorly nourished.  Thus, a compensable evaluation is not 
warranted.  

Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  There has been no showing by the veteran of 
extraordinary or exceptional disability resulting from his 
service-connected right ulnar neuropathy.  The veteran has 
not been recently hospitalized for his right ulnar 
neuropathy.  Moreover, motor strength has been shown to be 
5/5 in that extremity.  While the veteran has reported having 
numbness and difficulty performing activities with that hand, 
these symptoms are already contemplated in the current 10 
percent disability evaluation.  

As to the veteran's service-connected hypertrophic 
cardiomyopathy, the Board notes that employment and ability 
to perform tasks with exertion are already contemplated in 
the current schedular disability evaluation.  Moreover, the 
veteran has not been recently hospitalized for his service-
connected hypertrophic cardiomyopathy.  

As to the veteran's service-connected lumbar disc disease, 
the Board notes that the veteran has been recently 
hospitalized for a discectomy in February 2001.  As a result 
of this he received a 100 percent temporary total disability 
evaluation for his low back disorder.  While the Board notes 
that the veteran has neurological, lifting, and range of 
motion problems with his back, these are already contemplated 
by his receiving a 60 percent disability, the highest 
schedular disability evaluation.  The record is also devoid 
of any medical opinion specifically relating his back 
disorder as causing marked interference with employment.  

The Board does not wish to minimize any of the veteran's 
disabilities.  Moreover, the Board notes that as a result of 
the combination of service-connected disabilities, the 
veteran has been found to be unemployable since December 
1998.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected disabilities and that the record 
does not suggest, based upon these findings documented within 
the clinical reports, that the appellant has an "exceptional 
or unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.


ORDER

Service connection for left arm neuropathy due to 
catheterization performed in conjunction with service-
connected cardiomyopathy is denied. A rating in excess of 60 
percent for hypertrophic cardiomyopathy is denied.  A 10 
percent evaluation for tachycardia is granted subject to the 
laws governing monetary benefits.  An evaluation in excess of 
40 percent for postoperative lumbar disc disease neuropathy 
prior to August 4, 1998, is denied.  A 60 percent evaluation 
for postoperative lumbar disc disease neuropathy from August 
4,1998, is granted subject to regulations governing monetary 
benefits.  An evaluation in excess of 60 percent for 
postoperative lumbar disc disease from August 4, 1998, is 
denied.  A rating in excess of 10 percent for status post 
right brachial artery repair to include scar with ulnar nerve 
neuropathy is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

